Shulman, Presiding Judge.
Defendant appeals on the general grounds his conviction of the offense of robbery. We affirm.
The victim of the robbery identified defendant as the perpetrator of the offense charged. Although the evidence presented against defendant was not overwhelming, it was nevertheless sufficient to authorize a rational trier of fact to find defendant guilty beyond a reasonable doubt of the offense charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560)

Judgment affirmed.


Birdsong and Sognier, JJ., concur.